This is a companion case to those of Madeline G. White v. L. H. Orndorff and Frank M. Murchison v. P. E. Kern et al., tried under No. 1791, consolidated and tried together by agreement of all parties (283 S.W. 903), and that of Madeline G. White et al. v. V. H. Anderson, 283 S.W. 908, all disposed of at this time. As in the other cases above referred to, the action is in trespass to try title to certain lots and blocks of land in what is known and referred to as Kern Place addition to the city of El Paso, Tex.
The material issues here presented arise upon the construction to he given to the same conveyances as in the above cases, and the evidence adduced upon the trial in connection therewith are in all material features the same as there. In the above cases we have expressed the views we entertain as to the proper disposition to be made of them After the evidence was in, the court instructed a verdict in favor of appellee and against *Page 910 
appellants for the recovery of the property in controversy, and in favor of appellee and against appellants upon their cross-action, and judgment was rendered upon the verdict returned.
Upon the overruling of their motion for new trial, appellants excepted, gave notice of and perfected their appeal.
Justice HIGGINS was disqualified and did not sit in this case.
We find no reversible error, and the case is affirmed.